Citation Nr: 9928621	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increase in the 60 percent evaluation 
currently assigned for degenerative disc disease of the 
lumbosacral spine (formerly lumbosacral strain with 
arthritis).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1962 to February 
1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the RO 
that denied an increased rating higher than the 40 percent 
evaluation then assigned for lumbosacral strain with 
arthritis.  In April 1998, a hearing was held in Washington, 
D.C., before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1999).  
The Board remanded the appeal to the RO for additional 
development in July 1998.  

By rating action in May 1999, the RO assigned an increased 
rating to 60 percent for the veteran's low back disability, 
characterized as degenerative disc disease of the lumbosacral 
spine.  The RO also denied service connection for a neck 
disability and secondary service connection for bone spur of 
the left foot due to the low back disability.  The veteran 
and his representative were notified of this decision by 
letter in May 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is already assigned the maximum schedular 
rating for intervertebral disc syndrome; he is not service 
connected for fracture of a vertebra or for disability 
affecting the entire spine so as to warrant a higher 
evaluation.



CONCLUSION OF LAW

An increased schedular rating in excess of the 60 percent 
evaluation currently assigned for degenerative disc disease 
of the lumbosacral spine (formerly lumbosacral strain with 
arthritis) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in May 1965, service connection was 
established for lumbosacral strain based on evidence of a 
back injury in service and a diagnosis of lumbosacral strain 
on VA examination within one year of discharge from service.  
The veteran was assigned a 10 percent evaluation, effective 
from February 12, 1964.  

By rating action in December 1988, the veteran was assigned 
an increased rating to 20 percent for service-connected 
lumbosacral strain, effective from August 12, 1988.  

In November 1992, the Board granted an increased rating to 40 
percent for the service-connected lumbosacral strain.  
Thereafter, in February 1992, the RO assigned an effective 
date of November 28, 1990, for the 40 percent rating.  That 
rating remained in effect until the veteran filed his claim 
for an increased rating in December 1996.  

When examined by VA in January 1997, the veteran reported 
intermittent, sharp, low back pain which was aggravated by 
bending, standing, or sitting for prolonged periods of time.  
The veteran reported that he worked part-time as a passenger 
check-in clerk at an airport.  On examination, discomfort was 
noted on palpation of the lower lumbar paravertebral muscles.  
There was no muscle atrophy and no spinous tenderness.  
Flexion was to 40-50 degrees with extension to 5 degrees.  
Rotation was to 20 degrees and lateral bending was to 15 
degrees.  The veteran complained of a pulling sensation in 
his lower back at about 50 to 60 degrees.  Sensation was 
grossly intact and strength was 5/5 in both lower 
extremities.  Reflexes could not be elicited in the veteran's 
knees or ankles.  Plantars were downgoing, bilaterally.  X-
ray studies revealed degenerative disc disease at L5-S1, 
intervertebral disc, and mild to moderate osteophytic spur 
formation.  The diagnosis was chronic lumbosacral strain with 
arthritis.  

At a personal hearing before the undersigned member of the 
Board sitting in Washington, D.C., in April 1998, the veteran 
testified that he worked for twenty years as a placement 
counselor, then worked as a passenger service representative 
for 61/2 years but had to quit because of back problems.  After 
being unemployed for five to six months, the veteran found 
employment as a security guard.  The veteran reported that he 
worked full-time and had not lost any time due to his back 
disability.  He testified that he was given a back brace by 
VA and that he wears it when working.  The veteran reported 
intermittent radiating pain down both legs about two to three 
times a week but denied any incapacitating episodes.  

A VA MRI scan in May 1998 revealed severe disc disease at L5-
S1 associated with stenosis of the neural foramina, which was 
worse on the right with left severe disease of L4-5.  

VA outpatient records from 1997 to 1998 show treatment for 
various medical problems, including back pain.  An April 1998 
progress note indicated that straight leg raising was 
negative, bilaterally.  Motor and sensory examination was 
within normal limits, and the veteran could walk on his toes 
and heels without difficulty.  

On VA orthopedic examination in January 1999, the veteran 
reported chronic pain and difficulty on prolonged walking.  
On examination, the veteran's back was tender without spasm.  
There was no evidence of edema and the veteran ambulated 
independently.  Flexion was from 0 to 60 degrees, with 
extension from 0 to 10 degrees.  Right and left lateral 
motion was from 0 to 20 degrees, bilaterally; all movements 
were with pain.  The examiner indicated that normal range of 
motion for flexion was from 0 to 60 to 0 to 90 degrees, and 
from 0 to 30 to 0 to 45 degrees for extension and lateral 
flexion.  The examiner commented that the veteran could 
experience an additional range of motion loss from 0 to 60 
degrees when there was weakened movement, stress, 
fatigability, or incoordination and from 10 to 60 degrees 
during flare-ups or due to pain.  

When examined by VA in January 1999, the veteran reported 
chronic pain mainly in the lumbar spine area radiating into 
both lower extremities and accompanied by cramps and 
dysesthesia throughout the day.  The veteran reported 
exaggerated pain intermittently during the year which had 
steadily worsened in the past year.  He also reported 
difficulty going to sleep because of pain.  On neurological 
examination, there was no obvious motor weakness, atrophy, or 
fasciculation.  There was significant limitation of lumbar 
spine movement, but no atrophy or specific weakness in any 
muscle tested.  Reflexes were absent in the upper and lower 
extremities, bilaterally.  Coordination and sensation were 
grossly within normal limits.  The examiner commented that 
the veteran's pain was caused by the narrow [spinal] canal 
and degenerative disc disease due to the injury in service.  
The examiner also commented that the veteran's low back pain 
was steady and incapacitating.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected low back disability is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA outpatient treatment records have been 
obtained, and he has provided testimony at a personal hearing 
before the undersigned member of the Board sitting in 
Washington, D.C., in April 1998.  The record is complete and 
the Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  

The veteran is currently assigned a 60 percent evaluation for 
his low back disability under Diagnostic Code (DC) 5293, 
which provides as follows:  

  Pronounced; with persistent symptoms compatible with 
sciatic 
   neuropathy with characteristic pain and demonstrable 
muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild.........................................................
...............................................  10
  Postoperative, 
cured.................................................................................    
0

As noted above, the veteran is already assigned the maximum 
schedular rating for intervertebral disc syndrome.  A 100 
percent schedular rating would require actual or functional 
disability equivalent to complete bony fixation of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) as provided for by Diagnostic 
Code 5286.  A higher rating of 100 percent could also be 
assigned with disability equivalent to residuals of fracture 
of a vertebra with cord involvement, bedridden, or requiring 
long leg braces as provided for by Diagnostic Code 5285.  As 
to Diagnostic Code 5286, the undersigned notes that this code 
is provided for a disability of the entire spine for which 
the veteran is not service connected.  Even considering this 
code together with any functional loss due to weakened 
movement, stress, fatigability, incoordination or pain per 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the veteran would 
not have disability equivalent to complete ankylosis or 
fixation of the spine at an unfavorable angle.  While the VA 
orthopedic examiner in January 1999 noted that there could be 
additional limitation of motion of the lumbar spine with 
weakened movement, stress, fatigability or incoordination 
during flare-ups or due to pain, he referred to additional 
range of motion loss and not to complete fixation at an 
unfavorable angle.  As to Diagnostic Code 5285, the veteran 
is not service connected for a fractured vertebra, and 
assignment of a rating under this code would not be 
appropriate.  It is equally clear that even if this code were 
considered, the actual or functional loss would not be 
equivalent to a disability requiring the veteran to be 
bedridden and to wear long leg braces.  The veteran does not 
contend that he is bedridden or that he is required to wear 
long leg braces, nor are these findings demonstrated on 
examinations.

Consideration has been given to referral of this case to the 
Director of VA's Compensation and Pension Service (Director) 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
pertaining to the assignment of an extraschedular rating.  An 
extraschedular rating may be assigned where the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  As the veteran testified 
that he had not lost any time from work as a security guard 
and that he was able to perform his employment duties, albeit 
with pain, it is clear that there is no marked interference 
with employment.  In addition, there is no evidence or 
allegations of recent hospitalizations for the low back 
disability.  


ORDER

An increased rating for service-connected degenerative disc 
disease of the lumbosacral spine (formerly lumbosacral strain 
with arthritis) is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

